                                           Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         FRANKLIN MICHAEL JONES,
                                   7                                                        Case No. 20-cv-03688-SK
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER ON MOTION TO DISMISS
                                   9                                                        AND STRIKE
                                         BERTRAND PAUL LEGRAND,
                                  10                                                        Regarding Docket Nos. 12, 21
                                                        Defendant.
                                  11

                                  12          This matter comes before the Court upon consideration of Defendant Bertrand Paul
Northern District of California
 United States District Court




                                  13   Legrand’s motion for judgment on the pleadings. The Court determines that this matter is

                                  14   appropriate for disposition without oral argument and is deemed submitted. See Civ. L.R. 7-1(b).

                                  15   Accordingly, the hearing set for September 14, 2020 is HEREBY VACATED. Having carefully

                                  16   considered the parties’ papers, relevant legal authority, and the record in the case, the Court hereby

                                  17   GRANTS IN PART and DENIES IN PART Defendant’s motion and RESERVES RULING on

                                  18   attorney’s fees for the reasons set forth below.

                                  19          The Court DENIES Plaintiff’s request for judicial notice because those documents do not

                                  20   relate to the pending motion, but instead purportedly support allegations which Plaintiff may seek

                                  21   to add to an amended pleading.

                                  22                                            BACKGROUND

                                  23          Plaintiff Franklin Michael Jones filed a complaint with the following allegations:

                                  24                  5. [Plaintiff]’s daughter Icie married [Defendant] on July 16, 2005,
                                                      and she filed for dissolution on March 20, 2019. That night,
                                  25                  [Defendant] threatened retaliation on Icie, their four children and
                                                      Icie’s family. A contentious court battle ensued.
                                  26
                                                      6. On or abut [sic] April 8, 2019, [Defendant] filed a request in the
                                  27                  family law case for a temporary restraining order against
                                                      [Plaintiff]falsely accusing him, inter alia, of stalking [Defendant] and
                                  28                  of having molested two of [Plaintiff]’s daughters, Alaska and
                                           Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 2 of 7



                                                      Cassandra, and claiming that [Plaintiff] was a threat to the four young
                                   1                  children of Icie and [Defendant]. On information and belief,
                                                      [Defendant] also made these statements to others, including family
                                   2                  members, outside the court process, within the past year.
                                   3                  7. Alaska and Cassandra each denied under penalty of perjury that
                                                      [Plaintiff] had molested them or in any way acted inappropriately
                                   4                  toward them. [Defendant] admitted in discovery responses under
                                                      penalty of perjury that he in fact had no personal knowledge that
                                   5                  [Plaintiff] had molested his daughters but maintained that Icie had
                                                      told [Defendant] that [Plaintiff] had molested them. Icie denied under
                                   6                  penalty of perjury that she had told this to [Defendant]. [Defendant]
                                                      withdrew his request for a restraining order against [Plaintiff] on or
                                   7                  about October 4, 2019, without admitting his claims were false.
                                   8                  8. [Plaintiff] did not discover that [Defendant] had falsely accused
                                                      him to others, outside the court process, of being a child molester until
                                   9                  May of 2020.
                                  10   (Dkt. No. 1.) Based on these allegations, Plaintiff brought a defamation claim and a claim for

                                  11   intentional infliction of emotional distress against Defendant. Plaintiff did not further describe

                                  12   what statements supported his claims. (Id.) Defendant filed a motion to strike (referred to as an
Northern District of California
 United States District Court




                                  13   anti-SLAPP motion) Plaintiff’s complaint pursuant to California Civil Procedure Code section

                                  14   425.16.

                                  15          Instead of opposing Defendant’s motion, Plaintiff filed an amended complaint. In his First

                                  16   Amended Complaint (“FAC”), Plaintiff amended his allegations as follows:

                                  17                  5. [Plaintiff]’s daughter Icie married [Defendant] on or about July 16,
                                                      2005, and she filed for dissolution on or about March 20, 2019. That
                                  18                  night, [Defendant] threatened retaliation on Icie, their four children
                                                      and Icie’s family. A contentious court battle ensued.
                                  19
                                                      6. On or about April 8, 2019, [Defendant] filed a request in a separate
                                  20                  action for a temporary restraining order against [Plaintiff] falsely
                                                      accusing him, inter alia, of stalking [Defendant] and of having
                                  21                  molested two of [Plaintiff]’s daughters, Alaska and Cassandra, and
                                                      claiming that [Plaintiff] was a threat to the four young children of Icie
                                  22                  and [Defendant].
                                  23                  7. In late April 2019, [Defendant] claimed in a telephone call to
                                                      Patrick Edward McNally (“McNally”), a non-party with no
                                  24                  connection to the dissolution action, to have “proof that [Plaintiff] is
                                                      a child molester.” [Plaintiff] did not discover that [Defendant] had
                                  25                  accused him to McNally of being a child molester until May of 2020.
                                  26                  8. On information and belief, [Defendant] also made similar
                                                      statements to others outside the court process, within the past year.
                                  27
                                                      9. Alaska and Cassandra have each denied under penalty of perjury
                                  28                  that [Plaintiff] molested them or in any way acted inappropriately
                                                                                         2
                                            Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 3 of 7



                                                      toward them. [Defendant] admitted in discovery responses under
                                   1                  penalty of perjury that he in fact had no firsthand, personal knowledge
                                                      that [Plaintiff] had molested his daughters but maintained that Icie
                                   2                  had told [Defendant] that [Plaintiff] had molested them. Icie has
                                                      denied under penalty of perjury that she told this to [Defendant].
                                   3                  [Defendant] withdrew his request for a restraining order against
                                                      [Plaintiff] on or about October 4, 2019, without admitting his claims
                                   4                  were false.
                                   5   (Dkt. No. 11.) In his defamation and intentional infliction of emotional distress claims, Plaintiff

                                   6   referred to Defendant’s statements made outside of the court process. (Id., ¶ 13, 17.) Defendant

                                   7   again filed an anti-SLAPP motion to strike Plaintiff’s entire amended complaint. (Dkt. No. 12.)

                                   8                                                ANALYSIS

                                   9   A.     Applicable Legal Standard on Anti-SLAPP Motion (California Civil Procedure Code
                                              § 425.16).
                                  10
                                              California Civil Procedure Code section 425.16 addresses “a disturbing increase” in
                                  11
                                       Strategic Lawsuits Against Public Participation (“SLAPPs”), or suits brought “primarily to chill
                                  12
Northern District of California




                                       the valid exercise of the constitutional rights of freedom of speech and petition for the redress of
 United States District Court




                                  13
                                       grievances.” Cal. Civ. Proc. Code § 425.16(a). Under section 425.16, defendants may bring a
                                  14
                                       “special motion to strike” if a cause of action against them arises “from any act . . . in furtherance
                                  15
                                       of the person’s right of petition or free speech under the United States or California Constitution in
                                  16
                                       connection with a public issue[.]” Id. § 425.16(b)(1), (h). A special motion to strike under section
                                  17
                                       425.16 is commonly referred to as an anti-SLAPP motion.
                                  18
                                              Courts engage in a two-step process to evaluate an anti-SLAPP motion. Equilon
                                  19
                                       Enterprises v. Consumer Cause, Inc., 29 Cal. 4th 53, 67 (2002). “First, the court decides whether
                                  20
                                       the defendant has made a threshold showing that the challenged cause of action is one arising from
                                  21
                                       protected activity.” Id. Second, “[i]f the court finds such a showing has been made, it then
                                  22
                                       determines whether the plaintiff has demonstrated a probability of prevailing on the claim.” Id.
                                  23
                                       The plaintiff must demonstrate the complaint is both legally sufficient and is supported by a prima
                                  24
                                       facie showing of facts sufficient to sustain a favorable judgment if the evidence submitted by the
                                  25
                                       plaintiff is given credit.” Navellier v. Sletten, 29 Cal. 4th 82, 88-89 (2002).
                                  26
                                              A party may bring an anti-SLAPP motion to strike state law claims in federal court. Vess v.
                                  27
                                       Ciba-Geigy Corp. USA, 317 F.3d 1097, 1109 (9th Cir. 2003) (citing United States ex. rel.
                                  28
                                                                                          3
                                            Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 4 of 7




                                   1   Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 970-73 (9th Cir. 1999) (holding that

                                   2   there is no direct conflict between the Federal Rules and §§ 425.16(b) and (c), and that adopting

                                   3   California procedural rules serves the purposes of the Erie doctrine)).

                                   4   B.     Defendant’s Anti-SLAPP Motion.
                                   5          Defendant moves to strike Plaintiff’s entire complaint on the grounds that Plaintiff’s

                                   6   defamation claim is premised on statements Defendant made in state court. The Anti-SLAPP

                                   7   statute protects “any written or oral statement or writing made before a legislative, executive, or

                                   8   judicial proceeding. Cal. Civ. Proc. Code § 425.16(e)(1).1

                                   9          “[I]t is the principal thrust or gravamen of the plaintiff’s cause of action that determines

                                  10   whether the anti-SLAPP statute applies.” Martinez v. Metabolife Internat., Inc., 113 Cal. App. 4th

                                  11   181, 188 (2003). A “mixed cause of action is subject to [the anti-SLAPP statute] if at least one of

                                  12   the underlying acts is protected conduct, unless the allegations of protected conduct are merely
Northern District of California
 United States District Court




                                  13   incidental to the unprotected activity.” Salma v. Capon, 161 Cal. App. 4th 1275, 1287 (2008).

                                  14   “[A] defendant in an ordinary private dispute cannot take advantage of the anti-SLAPP statute

                                  15   simply because the complaint contains some references to speech or petitioning activity by the

                                  16   defendant.” Martinez, 113 Cal. App. 4th at 188.

                                  17          Here, Plaintiff’s allegations in his FAC and his statements about whether he relies on

                                  18   Defendant’s alleged statements made in state-court proceedings are vague. Plaintiff alleges that

                                  19   Defendant filed an action against him in state court to request a temporary restraining order,

                                  20   falsely accusing Plaintiff of stalking Defendant, having molested Plaintiff’s daughters, being a

                                  21   threat to Defendant’s children. (Dkt. No. 11, ¶ 6.) Plaintiff also alleges that, in late April 2019,

                                  22   Defendant called McNally, an individual without any connection to the dissolution action, to have

                                  23
                                              1
                                  24             In his reply brief, Defendant argues for the first time that his alleged statement to
                                       McNally is also protected activity under subdivision (e)(4) as “other conduct in furtherance of the
                                  25   exercise of the constitutional right of petition or the constitutional right of free speech in
                                       connection with a public issue or an issue of public interest.” Cal. Civ. Proc. Code § 425.16(e)(4).
                                  26   The Court will not consider an argument raised for the first time in a reply brief. State of Nev. v.
                                       Watkins, 914 F.2d 1545, 1560 (9th Cir.1990) (parties “cannot raise a new issue for the first time in
                                  27   their reply briefs”) (citations omitted); Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (“Issues
                                       raised for the first time in the reply brief are waived.”); Ass’n of Irritated Residents v. C & R
                                  28   Vanderham Dairy, 435 F.Supp.2d 1078, 1089 (E.D. Cal.2006) (“It is inappropriate to consider
                                       arguments raised for the first time in a reply brief.”).
                                                                                            4
                                            Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 5 of 7




                                   1   proof that Plaintiff was a child molester. (Id., ¶ 7.) Plaintiff alleges on information and belief that

                                   2   Defendant made similar statements to others outside the court process, within the past year. (Id., ¶

                                   3   8.) Plaintiff then alleges all three of these paragraphs, among others, are part of his defamation

                                   4   claim. (Id., ¶ 10 (“Paragraphs 1-9 are part of this cause of action.”).) However, in paragraph

                                   5   thirteen, Plaintiff references only the “statements outside the court process.” (Id., ¶ 13.) Thus, to

                                   6   the extent that the claim is based on paragraph 6, the claim is based on protected activity.

                                   7          Plaintiff’s second claim for intentional infliction of emotional distress is also predicated on

                                   8   the above allegations, including paragraph six. (Id., ¶ 16 (“Paragraphs 1-15 are part of this cause

                                   9   of action.”).) However, Plaintiff then references only Defendant’s “statements made outside the

                                  10   court process.” (Id., ¶ 17.)

                                  11          In response to Defendant’s anti-SLAPP motion, Plaintiff argues that Defendant’s out-of-

                                  12   court statement is not protected activity but does not explain the inclusion of paragraph six of his
Northern District of California
 United States District Court




                                  13   FAC that Defendant allegedly made false statements about Plaintiff in the state-court action for a

                                  14   temporary restraining order.

                                  15          To the extent Plaintiff’s claims are premised on Defendant’s statements made in the state-

                                  16   court proceeding as alleged in paragraph 6, Defendant has met his burden to show that Plaintiff’s

                                  17   claims partially arise from protected activity. However, it appears as though Plaintiff’s inclusion

                                  18   of paragraph six stems from sloppy pleading, as opposed to an intent to bring claims against

                                  19   Defendant based, even in part, on his in-court statements.2 Nevertheless, in order to minimize any

                                  20   confusion, the Court finds that the proper course is to strike paragraph six. The Court denies

                                  21   Defendant’s anti-SLAPP motion as to the remainder of Plaintiff’s FAC.

                                  22   C.     Defendant’s Motion to Dismiss Under California Civil Code Section 48.7.
                                  23          In the notice of his motion, Defendant states that he also moves to dismiss Plaintiff’s

                                  24   complaint pursuant to California Civil Code section 48.7, which provides:

                                  25

                                  26
                                              2
                                  27             Plaintiff argues in his opposition brief that his claims arise from the alleged false
                                       statement made “to McNally and other persons outside of and unrelated to the dissolution action.
                                  28   [Plaintiff’s] claims are not based on any statements made by [Defendant] during or incidental to
                                       the proceedings for the restraining order.” (Dkt. No. 15 at 6.)
                                                                                           5
                                            Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 6 of 7



                                                      (a) No person charged by indictment, information, or other accusatory
                                   1                  pleading of child abuse may bring a civil libel or slander action
                                                      against the minor, the parent or guardian of the minor, or any witness,
                                   2                  based upon any statements made by the minor, parent or guardian, or
                                                      witness which are reasonably believed to be in furtherance of the
                                   3                  prosecution of the criminal charges while the charges are pending
                                                      before a trial court. The charges are not pending within the meaning
                                   4                  of this section after dismissal, after pronouncement of judgment, or
                                                      during an appeal from a judgment.
                                   5
                                                                                         ...
                                   6
                                                      (c) Every complaint for libel or slander based on a statement that the
                                   7                  plaintiff committed an act of child abuse shall state that the complaint
                                                      is not barred by subdivision (a). A failure to include that statement
                                   8                  shall be grounds for a demurrer.
                                   9   Cal. Civ. Code § 48.7. Defendant states that Plaintiff failed to comply with subdivision (c). (Dkt.

                                  10   No. 12 at 2.) However, Defendant does not include any substantive argument in his motion

                                  11   addressing this statute; he only mentions it in his notice. Therefore, Defendant fails to cite any

                                  12   authority to show that this procedural statute is applicable in federal court. Notably, the Court
Northern District of California
 United States District Court




                                  13   found no federal cases applying this state statute. In the absence of an authority demonstrating

                                  14   that Defendant may raise this state procedural statute in federal court, the Court declines to address

                                  15   Defendant’s motion on this ground, to the extent he is genuinely moving on this ground.

                                  16   D.     Attorney’s Fees.
                                  17          “[A] prevailing defendant on a special motion to strike shall be entitled to recover his or

                                  18   her attorney’s fees and costs.” Cal. Civ. Proc. Code § 425.16(c); see also Ketchum v. Moses, 24

                                  19   Cal.4th 1122, 1131 (2001). The district court has broad discretion to determine a reasonable

                                  20   award of attorneys’ fees, and must provide “a concise but clear explanation of its reasons for the

                                  21   fee award.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); see also Hall v. Bolger, 768 F.2d

                                  22   1148, 1151 (9th Cir. 1985) (court should provide an explanation of the reasonable hours and

                                  23   hourly rate it uses to arrive at fee award). In the Ninth Circuit, reasonable attorneys’ fees are

                                  24   determined by first calculating the “lodestar.” Jordan v. Multnomah County, 815 F.2d 1258, 1262

                                  25   (9th Cir. 1987). “The ‘lodestar’ is calculated by multiplying the number of hours the prevailing

                                  26   party reasonably expended on the litigation by a reasonable hourly rate.” Morales v. City of San

                                  27   Rafael, 96 F.3d 359, 363 (9th Cir. 1996). There is a strong presumption that the lodestar figure

                                  28   represents a reasonable fee. Jordan, 815 F.2d at 1262. With respect to the number of hours billed,
                                                                                          6
                                           Case 3:20-cv-03688-SK Document 24 Filed 08/28/20 Page 7 of 7




                                   1   fees must be awarded only for work reasonably related to the special motion to strike. Christian

                                   2   Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1320 (2008). Fees also are recoverable for the

                                   3   reasonable time spent seeking an award of statutory attorney’s fees. Ketchum, 24 Cal. 4th at 1141.

                                   4          In calculating a reasonable number of hours, the applicant must justify his or her claim by

                                   5   submitting detailed time records. See Van Gerwen v. Guar. Mut. Life Co., 214 F.3d 1041, 1045

                                   6   (9th Cir. 2000). The Court must review time records to determine whether the hours are

                                   7   adequately documented in a manner that can be properly billed directly to clients. Hensley,461

                                   8   U.S. at 433-34. The Court may adjust these hours down if it believes the documentation is

                                   9   inadequate. Id. at 433. The Court also must assess whether the hours claimed are vague, block-

                                  10   billed, excessive, and/or duplicative, or whether the hours in their entirety must be reduced

                                  11   because of limited success in the action. See Cotton v. City of Eureka, Cal., 889 F. Supp. 2d 1154,

                                  12   1176 (N.D. Cal. 2012); Van Gerwen, 214 F.3d at 1045.
Northern District of California
 United States District Court




                                  13          Defendant has not provided the Court with sufficient documentation to support his request

                                  14   for attorney’s fees. Accordingly, the Court RESERVES RULING on Defendant’s request for

                                  15   attorney’s fees. Defendant shall provide additional support for his request for attorney’s fees by

                                  16   no later than September 10, 2020. Plaintiff may respond to Defendant’s additional support by no

                                  17   later than September 17, 2020.

                                  18                                             CONCLUSION

                                  19          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

                                  20   Defendant’s motion. The Court GRANTS the motion to strike paragraph six of Plaintiff’s FAC

                                  21   and DENIES the motion to strike and dismiss as to the remainder of Plaintiff’s FAC. The Court

                                  22   RESERVES RULING on Defendant’s request for attorney’s fees.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 28, 2020

                                  25                                                    ______________________________________
                                                                                        SALLIE KIM
                                  26                                                    United States Magistrate Judge
                                  27

                                  28
                                                                                         7
